DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13, 17, 19-21, and 50-52 are pending. Claims 8-9, 12, and 50-52 are withdrawn.  Claims 1-7, 10-11, 13, 17, and 19-21 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-13, 17, and 19-21) and the species of Cohort 2 as set forth at Example 1 (see, e.g., Spec. filed 5/29/2020 at ¶¶[081]-[084]) in the reply filed on 6/15/2022 is acknowledged.
The originally elected species of Cohort 2 as set forth at Example 1 (see, e.g., Spec. filed 5/29/2020 at ¶¶[081]-[084]) is understood to be comprise:
A method of treating human HCT recipients subjected to a preparative myeloablative conditioning regimen with a dosage regime as follows:  
(a)	180 mg/kg A1AT one day prior to an HCT procedure (day -1); 
(b)	at Day 0, an allogenic HCT from an unrelated donor (see Spec. at ¶[082]);
(c)	Standard care (tacrolimus and methotrexate) (see Spec. at ¶[083]);
(c)	120 mg/kg A1AT twice weekly until day 28 (four weeks); then 
(d)	120 mg/kg A1AT once weekly until day 56 (four more weeks).
Accordingly, the originally-elected species is understood to read upon instant claims 1-7, 10-11, 13, 17, 19, and presumably claims 20-21.  
	Following extensive search and examination, the originally elected species has been deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species and claims that do not read upon the originally elected species have been withdrawn.
	Claims 8-9, 12, and 50-52 are understood not to read upon the originally elected species as explained below. Claims 8-9 do not require the administration of 120 mg/kg A1AT twice weekly until day 28 or 120 mg/kg A1AT once weekly until day 56, and therefore do not read upon the originally elected species.  Claim 12 requires extended administration times (≥100 days) not required by the originally elected species.  Claims 50-52 require extended twice weekly treatments (56 days) not required by the originally elected species. 
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Claims 1-7, 10-11, 13, 17, and 19-21 are presently considered.

Priority
The priority claim to US Provisional Application 62/593,446 (filed 12/1/2017) is acknowledged. 

Information Disclosure Statement
	The IDS statements submitted 5/29/2020 are acknowledged and considered. 

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claims 1 and 10 are representative of the pending claim scope:
1. A method of reducing the risk of onset of acute graft versus host disease (aGVHD) in a subject receiving hematopoietic cell transplantation (HCT) comprising administering alpha-1 antitrypsin (A1AT) according to the following schedule:
(a) administering a dose of at least 120 mg/kg A1AT to the subject at least one day prior to an HCT procedure; and
(b) administering a dose of at least 90 mg/kg A1AT to the subject twice weekly following HCT for at least 4 weeks, optionally followed by a dose of at least 90 mg/kg A1AT once weekly for at least an additional 4 weeks; 
optionally in combination with at least one immunosuppressive agent.

10. A method of reducing the risk of onset of acute graft versus host disease (aGVHD) in a subject receiving hematopoietic cell transplantation (HCT) comprising administering alpha-1 antitrypsin (A1AT) according to the following schedule:
(a) administering a dose of 180 mg/kg A1AT to the subject at least one day prior to an HCT procedure; and
(b) administering a dose of 120 mg/kg A1AT to the subject twice weekly following HCT for at least 4 weeks, optionally followed by a dose of 120 mg/kg A1AT once weekly for at least an additional 4 weeks; 
optionally in combination with at least one immunosuppressive agent.
The applicable claim interpretation has been provided below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Alpha-1 antitrypsin (a.k.a., “A1AT” or “AAT”) is interpreted as described (see, e.g., Spec. filed 5/29/20020 at ¶[031]), and is a naturally occurring mammalian serine protease inhibitor that has been commercially available since the mid 1980’s, and include Prolastin®, Glassia®, Aralast®, Zemaira®, among other trademarks (see, e.g., WO 2017/117558 A1, Dinarello et al.; July 6, 2017; cited in IDS filed 5/29/2020 as Cite No. 6; at ¶[0006]).  AAT is naturally present in plasma at ranges of 1.3 to 3.5 mg/ml (see id. at ¶[0005]).
	All limitations identified as “optional” does not limit the pending claim scope (see, e.g., MPEP § 2111.04(I)).
Examiner notes that the term “about” is understood in the biochemical arts to generally mean “within 20 percent” (see, e.g., US 2009/0028832 A1 at ¶[0111]; see also US 2009/0105341 A1 at ¶[0049]; see also US 2012/0178676 at ¶[0277]), or even more broadly “within 1 or more than 1 standard deviation” (see US 2012/0178676 A1 at ¶[0277]).  Accordingly, with respect to the instant disclosure and with prior art of record, unless the term “about” is otherwise clearly defined, the term is reasonably inferred to indicate a range either “within 20 percent” or otherwise “within 1 or more than 1 standard deviation”.  For example, a prior art range of “about 150 mg/kg” would be inferred to encompass “150 ±20% mg/kg” or 180 mg/kg.
“Subject” and “patient” are interpreted as defined (see, e.g., Spec. filed 5/29/20020 at ¶[032]).
“Treatment” is interpreted as defined (see, e.g., Spec. filed 5/29/20020 at ¶[033]).
“Reducing the risk of onset of a disease or disorder” is interpreted as described (see, e.g., Spec. filed 5/29/20020 at ¶[034]).
“Effective amount” and “therapeutically effective amount” are interpreted as described (see, e.g., Spec. filed 5/29/20020 at ¶[035]).
“Hematopoietic cell transplantation” (HCT or HSCT) ” is interpreted as described (see, e.g., Spec. filed 5/29/20020 at ¶¶[036], [042] and [043]-[045]).
“Graft versus host disease” (GvHD) is interpreted as described (see, e.g., Spec. filed 5/29/20020 at ¶¶[037]-[041]).
“Reduced intensity conditioning regimen” (see original claim 17) is not specifically defined on record, but is understood to be a term of art, and is interpreted consistent with the description set forth in Giralt et al. (Reduced Intensity Conditioning Regimen Workshop-Defining the Dose Spectrum: Report of a Workshop Convened by the Center for International Blood and Marrow Transplant Research, Biol. Blood Marrow Transplant, vol. 15(3):367-369 (March 2009); hereafter “Giralt”). 
Regarding claims 1, 10, 20, and 21, the applicable patient population in need of claimed methods of treatment are understood to be any patient having a condition recited at instant claim 20. This is reasonable because “hematopoietic cell transplantation” (HCT) is reasonably understood to be an effective treatment for such patients, and HCT increases a patient’s risk for aGVHD.  All patients at claim 20 and that undergo HCT are understood to be “at risk of developing Stage III or IV aGVHD following HCT”, and therefore all patients within the scope of claim 20 are also understood to satisfy claim 21.
AAT was identified as useful in the treatment and prevention of GvHD at least as early as 2006 (see, e.g., US 2009/0118162 A1; Shapiro et al.; May 7, 2009; at claims 14-16 and 18).  The general use of AAT in the treatment of GvHD and expected benefits is well-known in GvHD arts (see, e.g., id.; see also WO 2017/117558 A1 passim; see also “Pertinent Prior Art” section below). 
	Additional claim interpretations are set forth below.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the phrases “such as thalassemia, sickle cell anemia, severe combined immunodeficiency....” and “such as mucopolysaccharidosis, Gaucher disease, metachromatic leukodystrophy....”. Regarding claim 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Accordingly, claim 20 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/117558 A1 (Dinarello et al.; July 6, 2017; cited in IDS filed 5/29/2020 as Cite No. 6). 
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated herein.  The term “about” in the prior art is reasonably interpreted to mean ±20% (i.e., “about 150” is understood to include “180”). Additional claim interpretations are set forth below. 
Regarding the preamble of claims 1, 10, 20-21 and and the applicable patient population, WO’558 pertains to the treatment of subjects having GvHD or acute GvHD, or at risk thereof, (see, e.g., WO’558 at abs, ¶¶[0007]-[0008], [0015], [0040], [0056]), including patients at risk of acute GvHD, which is a “major complication” of allogeneic HCT (see, e.g., WO’558 at ¶[0056]).  Allogeneic HCT is “an effective therapy for hematological malignancies . . . such as leukemia” among other diseases (see, e.g., WO’558 at ¶[0056]).  Accordingly, leukemia patients (among others) in need of HCT, were art-recognized as a patient population at risk of acute GvHD, and therefore in need of treatments to ameliorate acute GvHD.  Regarding claims 1, 10, and the usage of AAT (Alpha-1 antitrypsin), WO’558 identifies that AAT could be administered to treat GvHD, and would be predicted to 
“reduce production of pro-inflammatory cytokines, induce anti-inflammatory cytokines and interfere with maturation of dendritic cells” 
(see, e.g., WO’558 at ¶[0056]).
Accordingly, the basic application of AAT to patients in need of GvHD and the predicted and expected outcome was already known in the prior art.  
	The primary reference differs from the claimed invention as follows: WO’558 does not reduce to practice the specific dosing regimen recited at the pending claims.
	However, the difference in the exact therapy regimen used does not appear to provide any technical effect or unexpected result relative to the teachings of the prior art. Regarding dosing regimens and instant claims 1-7, 10-11, and 19-21, WO’558 informs artisans that 
....a recipient subject can be administered the composition before, during or after, or combination of before, during and after transplantation in order to reduce transplantation rejection and/or GvHD in the subject.  Compositions disclosed herein can be administered to the subject . . . according to any of the regimens described herein.
(see, e.g., WO’558 at ¶[0047]).
The “composition” referred to by WO’558 (see id) is understood to be AAT (Alpha-1 antitrypsin) ranging in “therapeutically effective amounts” from “about 1.0 to about 150 mg/kg” sufficient to “maintain a predetermined blood concentration of AAT (e.g., 2.0 to 4.0 mg/mL)” (see, e.g., WO’558 at ¶[0017], emphasis added).  WO’558 informs artisans that
Desirable blood levels may be maintained by continuous infusion to provide about 0.01-5.0 mg/kg/hr or by intermittent infusions containing about 1.0-150 mg/kg of the active ingredient(s). 
(see, e.g., WO’558 at ¶[0080]).
The “intermittent infusions” would be reasonably inferred to mean the dosages administered according as necessary to maintain the desired blood levels (see id.).  WO’558 identifies that doses may be 
...administered multiple times a day, daily, every other day, biweekly, weekly, monthly etc. 
(see, e.g., WO’558 at ¶[0075]).
Regarding the duration of treatment, WO’558 informs artisans that treatment may range from 
“5 to 60 day[s] or longer . . . . depending on need” 
(see, e.g., WO’558 at ¶[0011]).
Regarding the initial or loading dosage, WO’558 informs artisans that the initial dosage may be
“1.5 to 10 times . . higher AAT . . . concentration than the one or more follow-on doses” 
(see, e.g., WO’558 at ¶[0037]).
The predicted and expected effects of such treatment regimes would include the cytokine benefits mentioned above (see, e.g., WO’558 at ¶[0056]), which would predictably lead to the treatment of GvHD (and/or acute GvHD) by maintaining AAT at desirable blood levels (see, e.g., WO’558 at ¶[0080]).  Regarding claim 19, WO’558 informs artisans that the disclosed embodiments are applicable to patients that are matched or mismatched with respect to HLA (see, e.g., WO’558 at ¶¶[0047], claims 27-28; see also id. at ¶[0056], describing allogeneic BMT and HCT; see also id. at ¶[00127], describing allogeneic HCT recipients).
Therefore, regarding the claimed invention and dosing regimen of AAT, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Per MPEP § 2144.05(II), differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Here, no evidence of criticality or unexpected results have been identified on record.  Therefore, since Applicant has not disclosed that the specific limitations recited in the instant claims pertaining to dosage frequency and dosage amount are for any particular purpose or solve any stated problem and the prior art teaches that dosing frequency may be “biweekly, weekly, monthly etc.” (see, e.g., WO’558 at ¶[0075]) over “5 to 60 day[s] or longer” (see, e.g., WO’558 at ¶[0011]), the dosage may range from “about 1.0 to about 150 mg/kg” (see, e.g., WO’558 at ¶[0017]), wherein such dosages and dosing frequencies are result-effective variables utilized to obtain and maintain “[d]esirable blood levels” of AAT at “2.0 to 4.0 mg/mL” (see, e.g., WO’558 at ¶¶[0017], [0080]) in a leukemia patient (or similar patient) in need of a HCT to treat or prevent acute GvHD by reducing production of pro-inflammatory cytokines, inducing anti-inflammatory cytokines and interfering with maturation of dendritic cells (see, e.g., WO’558 at ¶[0056]), and such parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the AAT arts.  No evidence of unexpected results have been placed on record.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including all methods of treating aGvHD and GvHD by administering AAT to patients in need thereof, of “biweekly, weekly, monthly etc.” administration (see, e.g., WO’558 at ¶[0075]) over “5 to 60 day[s] or longer” (see, e.g., WO’558 at ¶[0011]), at a concentration of “about 1.0 to about 150 mg/kg” (see, e.g., WO’558 at ¶[0017]), as needed to obtain and maintain “[d]esirable blood levels” of AAT at “2.0 to 4.0 mg/mL” (see, e.g., WO’558 at ¶¶[0017], [0080]), to predictably treat aGvHD in leukemia patients (or similar patient) in need of a HCT to treat or prevent acute GvHD.  Furthermore, it is well-within the ordinary skill in the art to administer a known compound to a known patient population in a concentration and dosing frequency needed to maintain therapeutic levels of the compound in the patient.
Accordingly, claims 1-7, 10-11, and 19-21 are obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/117558 A1 as applied to claims 1-7, 10-11, and 19-21 above, and further in view of Cutler et al. (Tacrolimus/sirolimus vs tacrolimus/methotrexate as GVHD prophylaxis after matched, related donor allogeneic HCT, Blood, vol. 124(8):1372-1377 (Aug. 21, 2014); hereafter “Cutler”).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated herein.  Additional claim interpretations are set forth below. The following rejection is intended to address a specific aspect of the originally elected species as described in the Specification, namely the immunosuppressive agents utilized (see Spec. at ¶[083], noting that the species utilizes methotrexate and tacrolimus).
The applicable teachings of WO’558 as applied to claims 1-7, 10-11, and 19-21 have been set forth above, and those teachings are incorporated into the instant rejection.  
	The primary reference differs from the claimed invention as follows: WO’558 does not explicitly reduce to practice methods wherein the subjects also receive tacrolimus with methotrexate.  However, such differences would be obvious and routine in the aGvHD arts.
	Cutler pertains to related and unrelated donor transplantation in the GvHD arts (see, e.g., Cutler at title, abs, Introduction at 1372).  Regarding claim 13, WO’558 identifies that the disclosed methods may be practiced using known immunosuppressive agents, including tacrolimus (FK506) (see, e.g., WO’558 at ¶¶[0053]) and methotrexate (see, e.g., WO’558 at ¶[0018], Table 1 at ¶[00117], noting that “TAC+MTX” is tacrolimus combined with methotrexate).  An artisan would be reasonably directed to this combination because Cutler identifies that the “standard regimen for acute GVHD prophylaxis, established in the mid-1980s” consists of a calcineurin inhibitor (i.e., tacrolimus) and “a short course of methotrexate” (see, e.g., Cutler at 1372 at col I at 1st full ¶ to col II at 1st partial ¶; see also id. at abs, 1376 at col II at 2nd full ¶).  Accordingly, an artisan would be directed to specifically utilize combinations of tacrolimus and methotrexate because such combination represents the standard of care in the art for “acute GVHD prophylaxis” (see, e.g., Cutler at 1372 at col I at 1st full ¶ to col II at 1st partial ¶; see also id. at abs, 1373 at col I-II at § Treatment, 1376 at col II at 2nd full ¶).  
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): Per MPEP § 2144.06(I), "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Here, AAT and each of tacrolimus and methotrexate were art-recognized compounds useful for the same purpose, namely the treatment and prevention of aGvHD related to transplantation in patients, and therefore it would have been obvious to arrive at methods of treating and preventing aGvHD by combining the known treatment regimes of each compound for use in the same patients for the very same purpose, namely the treatment and prevention of aGvHD.  The motivation for combining such compounds into a single treatment method “flows logically from their having been individually taught in the prior art”.  In addition or alternatively, WO’588 explicitly identifies that the disclosed methods could be used with additional drugs, including methotrexate and tacrolimus.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including all methods of treating aGvHD and GvHD by administering AAT, tacrolimus, and methotrexate to patients in need of treatment or prevention of aGvHD.  Furthermore, it is well-within the ordinary skill in the art to administer known compounds to a known patient population, at known concentrations and known dosing frequencies, to achieve a predicted and expected result taught in the prior art.
Accordingly, claim 13 is obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/117558 A1 in view of Cutler as applied to claims 1-7, 10-11, 13, and 19-21 above, and further in view of Gyurkocza et al. (Conditioning regimens for hematopoietic cell transplantation: one size does not fit all, Blood, vol. 124(3):344-353 (July 17, 2014); hereafter “Gyurkocza”).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated herein.  Additional claim interpretations are set forth below. The following rejection is intended to address a specific aspect of the originally elected species as described in the Specification, namely the pre-treatment of patients (see Spec. at ¶[082], noting that the species requires an unspecified “myeloablative conditioning regimen”).
The applicable teachings of WO’558 in view of Cutler as applied to claims 1-7, 10-11, 13, and 19-21 have been set forth above, and those teachings are incorporated into the instant rejection.  
	The primary and secondary references differ from the claimed invention as follows: WO’558 does not explicitly reduce to practice methods wherein the subjects undergo myeloablative conditioning.  However, such differences would be obvious and routine in the aGvHD arts.
Regarding claim 17, WO’558 identifies “conditioning regimen[s]” (see, e.g., WO’558 at ¶¶[00117] at Table 1, [00127]), but does not literally state “myeloablative conditioning regimen”.  However, an artisan would readily appreciate that “conditioning regimens”, such as pre-transplantation myeloablative conditioning was known and practiced in the HCT arts (see, e.g., Cutler at 1373 at col I-II at § Treatment, citations 15 and 32).  Gyurkocza identifies that “the conditioning regimen administered” before either an allogeneic or autologous hematopoietic cell transplantation (HCT), is an “essential component” of the HCT process because the conditioning regime is understood to “eliminate malignant disease” prior to reinfusion of the graft (see, e.g., Gyurkocza at title, abs).  Gyurkocza explains that
Hematopoietic cell transplantation (HCT) is a potentially curative therapeutic approach for a variety of malignant and nonmalignant hematopoietic diseases. When HCT is performed in patients with malignant disorders, preparative or conditioning regimens are administered as part of the procedure to achieve 2 goals: provide sufficient immunoablation to prevent graft rejection and reduce the tumor burden.
(see, e.g., Gyurkocza at Introduction at 344).
Gyurkocza identifies that multiple conditioning regimes were known in the art (see, e.g., Gyurkocza at title, abs), including “reduced-intensity conditioning (RIC)” and “myeloablative, or ‘high-dose’ regimens” (see, e.g., Gyurkocza at 344 at col I-II at § Definitions). Each has different advantages and disadvantages recognized in the art, but myeloablative conditioning regimens are identified as having a benefit relative to RIC, namely lower relapse rates (see, e.g., Gyurkocza at 349 at col II at § Choice of conditioning regimens, 350 at 2nd full ¶).
	In view of Cutler and Gyurkocza, the common usage of myeloablative conditioning regimens to prepare patients for HCT, in combination with the standard of care in the art for “acute GVHD prophylaxis” (i.e., combinations of tacrolimus and methotrexate) represent a “base” methodology for treating patients in need of HCT, which was already known in the prior art. According, the usage of AAT to further reduce GvHD per WO’558 may be viewed as an obvious improvement over the standard of care for patients in need of HCT, and the application of AAT as taught by WO’558 would yield predictable results and result in an improved regime wherein patients would be predicted to have lower incidences of GvHD.
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the combination of prior art elements (i.e., myeloablative conditioning, tacrolimus, methotrexate, and AAT) according to known methods in the HCT and GvHD arts (i.e., the dosing regimes disclosed by WO’558 and standard of patient care in the HCT arts), to yield predictable results, namely an improved treatment regime for HCT patients that would be predicted to lead to lower incidences of aGvHD and GvHD (see, e.g., MPEP § 2143(I)(A), (C), (D), and (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including all methods of treating HCT patients for leukemia (and other diseases), aGvHD, and GvHD by administering AAT, tacrolimus, and methotrexate to patients in need of treatment or prevention of aGvHD related to HCT.  Furthermore, it is well-within the ordinary skill in the art to administer known compounds to a known patient population, at known concentrations and known dosing frequencies, to achieve a predicted and expected result taught in the prior art.
Accordingly claim 17 is obvious.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ratanatharathorn et al. (Phase III study comparing methotrexate and tacrolimus (prograf, FK506) with methotrexate and cyclosporine for graft-versus-host disease prophylaxis after HLA-identical sibling bone marrow transplantation, Blood, 92(7):2303-14 (Oct. 1, 1998); hereafter “Ratanatharathorn”) establishes the standard of care for prevention of grade II-IV acute GVHD is a treatment of tacrolimus and methotrexate (see, e.g., Ratanatharathorn at abs).
	Nash et al. (Phase 3 study comparing methotrexate and tacrolimus with methotrexate and cyclosporine for prophylaxis of acute graft-versus-host disease after marrow transplantation from unrelated donors, Blood, vol 96(6):2062-8 (2000 Sep 15); hereafter “Nash2000”) establishes that the combination of tacrolimus and MTX after unrelated donor marrow transplantation significantly decreased the risk for acute GVHD than did the combination of CSP and MTX, with no significant increase in toxicity, infections, or leukemia relapse (see, e.g., Nash2000 at abs).
	Nash et al. (Tacrolimus (FK506) alone or in combination with methotrexate or methylprednisolone for the prevention of acute graft-versus-host disease after marrow transplantation from HLA-matched siblings: a single-center study, Blood, vol. 85(12):3746-53 (1995 Jun 15); hereafter “Nash1995”) discusses the usage of tacrolimus in combination with methotrexate for the prevention of acute graft-versus host disease (see, e.g., Nash1995 at title, abs).
Przepiorka et al. (Tacrolimus and minidose methotrexate for prevention of acute graft-versus-host disease after matched unrelated donor marrow transplantation, Blood, vol. 88(11):4383-9 (Dec. 1, 1996); hereafter “Przepiorka”) identifies that tacrolimus can be combined safely with minidose methotrexate, and the combination has substantial activity in preventing acute GVHD after unrelated donor marrow transplantation (see, e.g., id. at title, abs).
Rubio et al. (The impact of HLA-matching on reduced intensity conditioning regimen unrelated donor allogeneic stem cell transplantation for acute myeloid leukemia in patients above 50 years—a report from the EBMT acute leukemia working party, Journal of Hematology & Oncology (2016) 9:65; hereafter “Rubio”) pertains to the impact of HLA matched and mismatched HCT (see id. at title, abs).
US 2009/0118162 A1 (Shapiro et al.; May 7, 2009) identifies that AAT was useful in the treatment and prevention of GvHD at least as early as 2006 (see, e.g., id. at claims 14-16 and 18).
US 20150104410 A1 (Eckelman et al; Apr. 16, 2015) discusses the state of the art circa 2015 regarding the use of AAT in the treatment of GvHD (see, e.g., US’410 at ¶[0134]) and identifies that AAT comprising peptides may be administered from about 0.1 mg/kg body weight to about 250 mg/kg body weight, with dosing frequencies that may range, for example, from twice daily to once a month (see, e.g., US’410 at ¶[0170]). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654